

116 S2064 IS: Electronic Court Records Reform Act of 2019
U.S. Senate
2019-07-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2064IN THE SENATE OF THE UNITED STATESJuly 9, 2019Mr. Portman introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo direct the Director of the Administrative Office of the United States Courts to consolidate the
			 Case Management/Electronic Case Files system, and for other purposes.
	
 1.Short titleThis Act may be cited as the Electronic Court Records Reform Act of 2019. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of General Services. (2)DirectorThe term Director means the Director of the Administrative Office of the United States Courts.
 (3)Machine-readableThe term machine-readable means a format in which information or data can be easily processed by a computer without human intervention while ensuring no semantic meaning is lost.
			3.Consolidation of the Case Management/Electronic Case Files system
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Director, in coordination with the Administrator, shall—
 (1)consolidate the Case Management/Electronic Case Files system; and
 (2)develop 1 system for all filings with courts of the United States, which shall be administered by the Administrative Office of the United States Courts.
 (b)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (c)Availability to States (1)In generalA State may choose to participate in the system developed under this section.
 (2)FeeThe Director shall charge a fee to a State that chooses to participate in the system developed under this section at a level sufficient to recover the cost of providing the services associated with the administration and maintenance of the system to the State.
				4.Public Access to Court Electronic Records system requirements
 (a)In generalNot later than 2 years after the date of the enactment of this Act, the Director, in coordination with the Administrator, shall update the Public Access to Court Electronic Records system, which shall be subject to the following requirements:
 (1)A document filed with a court shall be made publicly accessible upon filing, except as ordered by a court or by rule of the Judicial Conference of the United States.
 (2)All documents on the system shall be available to the public and to parties before the court free of charge.
 (3)Any information that is prohibited from public disclosure by law or court order shall be redacted. (4)All documents shall be text-searchable and machine-readable.
 (5)To the extent practicable, external websites shall be able to link to documents on the system. (6)The system shall include any available digital audio and visual files of court recordings.
 (7)The system shall provide search functions for public use. (b)Minimizing the burden on pro se litigantsIn developing the system to comply with the requirements under subsection (a), the Director shall, to the extent practicable, not impose a disproportionate impact on pro se litigants.
 (c)Use of technologyIn developing the system under subsection (a), the Director shall use modern technology— (1)to improve security, data accessibility, affordability, and performance; and
 (2)to minimize the burden on pro se litigants. (d)Authority To exempt certain documentsThe Director may identify categories of—
 (1)documents that are not made publicly accessible under subsection (a)(1); and
 (2)court proceedings, the recordings of which are not made available under subsection (a)(6).
 (e)Filing feesThe Judiciary Appropriations Act, 1992 (title III of Public Law 102–140; 105 Stat. 807) is amended by striking section 303 (28 U.S.C. 1913 note) and inserting the following:
				
 303.(a)(1)To cover the costs of maintaining the Public Access to Court Electronic Records system in accordance with section 4 of the Electronic Court Records Reform Act of 2019, the Judicial Conference—
 (A)shall collect an annual fee from the Department of Justice equal to the Public Access to Court Electronic Records access fees paid by the Department of Justice in 2018, as adjusted for inflation; and
 (B)may, only to the extent necessary, prescribe reasonable filing fees, pursuant to sections 1913, 1914, 1926, 1930, and 1932 of title 28, United States Code, for collection by the courts under those sections.
 (2)The filing fees shall be commensurate with the burden imposed on the court by the party. The filing fees shall impose a lesser fee on filers who are filing on behalf of individuals. Pro se litigants and litigants who certify their financial hardship shall not be subject to the filing fees. The Director of the Administrative Office of the United States Courts, under the direction of the Judicial Conference of the United States, shall prescribe a schedule of reasonable filing fees to cover the costs described in this subsection that the Director shall maintain and make available to the public.
 (b)The Judicial Conference and the Director shall transmit each schedule of fees prescribed under subsection (a) to Congress at least 30 days before the schedule becomes effective. All fees collected under subsection (a) shall be deposited as offsetting collections to the Judiciary Information Technology Fund pursuant to section 612(c)(1)(A) of title 28, United States Code, to reimburse expenses incurred in providing services in accordance with section 4 of the Electronic Court Records Reform Act of 2019..
 (f)Rule of constructionNothing in this Act, or the amendments made by this Act, shall be construed to— (1)affect the filing fees or other filing procedures for prisoners; or
 (2)abrogate, limit, or modify the requirements described in section 1915 of title 28, United States Code.